Perkins, J.
This was a suit by the appellee, as endorsee of the Davis Sewing Machine Company, against Avery A. Cole, Leonidas A. Cole and Nathaniel Pierce, upon the following promissory note and guaranty :
“ $1,250. Logansport, Ind., Dec. 10th, 1873.
“ Six months after date, I promise to pay to the order of the Davis Sewing Machine Company twelve hundred and fifty dollars, payable at the Peoples Bank, Logausport, Ind., for value received, with ten per cent, interest, without any relief whatever from valuation or appraisement laws, and with ten per cent, fees if collected by attorney. Drawers and endorsers jointly and severally waive presentment for payment, protest and notice of protest and.non-payment of *352this note. No credit allowed on this note unless endorsed on back by the payee. (Signed.) A. A. Cole.”
On the back are the following endorsements:
“"We jointly or severally, for value received, hereby guarantee the prompt payment of the within note.
“L. A. Cole,
“ Nathaniel Pierce.”
“Pay to the order of Merchants Bank, of Watertown, New York.
“Davis Sewing Machine Co., of Watertown, N. Y.,
“L. A. Johnson, Treasurer.”
The complaint was in three paragraphs.
The first sets forth the note, the guaranty and indorsement, avers that the guarantors had due notice of its nonpayment, etc., and prays judgment against the maker and guarantors.
The secoud paragraph is substantially like the first.
The third is against the maker and guarantors, as joint makers.
Upon appearing to the action, A. A. Cole filed a plea to the jurisdiction of the court over his person. L. A. Cole and Pierce filed a demurrer to each paragraph of the complaint, assigning for causes of demurrer to each paragraph, that it did not state facts sufficient to constitute a cause of action: that there was a defect of parties defendants, in this, that the Davis Sewing Machine Company was not a party, and that the plaintiff, appellee, had. not legal capacity to sue.
These demurrers were overruled by the court, and exceptions reserved.
A demurrer was sustained to the answer of want of jurisdiction by A. A. Cole, and he excepted.
He then answered in general denial.
The defendants L. A. Cole and N. Pierce, the guarantors, answered:
1st. That the plaintiff is not, and that the Davis Sew*353ing Machine Company is, the real owner of the note sued on.
2d. That the plaintiff is not the real party in interest, for the reason that the note was endorsed to it without consideration, simply for collection, and the consideration of said guaranty had wholly failed, setting out the particulars.
3d. That, by the guaranty on said note, they did not intend to become joint makers or endorsers of said note, as the plaintiff well knew, and that the contract of guaranty upon said note was a separate, independent agreement, which did not pass to the plaintiff by the endorsement of the note, and that it had not been endorsed to the plaintiff
The plaintiff demurred severally to the first and third paragraphs of the answer of the guarantors, and moved to strike from the second the allegations, that the plaintiff was not the real party in interest, and that the note was endorsed for collection merely.
The court sustained the demurrers to the first and third paragraphs of answer, and overruled the motion to strike out parts of the second.
Exceptions were reserved.
The guarantors filed an amended first paragraph of answer, to which a demurrer was overruled.
Eeply in denial.
Trial by the court; joint judgment, over a motion for a new trial, for the plaintiff', against all the defendants.
We proceed to the consideration and decision of such questions, arising in the cause, as may be necessary to its determination.
It is manifest, that L. A. Cole and Nathaniel Pierce were guarantors' upon the note. Sample v. Martin, 46 Ind. 226. If they could not properly be sued jointly with the maker, then the court erred in sustaining the demurrer to the answer of A. A. Cole, the maker, as he was *354not a resident of the county in which the suit was brought, a fact he answered to the j urisdictiou of the court. Acts 1875, Reg. Sess.,p. 119.
The contracts of the maker and guarantors of the note were separate and distinct contracts. They were not a joint cause of action, and the maker and guarantors could not properly be sued jointly. This is settled law in Indiana. Richwine v. Scovill, 54 Ind. 150, and cases cited; Dickinson v. Colter, 45 Ind. 445.
There was, therefore, a misjoinder of causes of action and of parties defendants, but there was no demurrer to the complaint on either of these grounds. There was a demurrer for a defect of parties, in this, that the Davis Sewing Machine Company ought to have been made a party to answer to its interest.
Want of facts to constitute a cause of action was also made a ground of demurrer by the guarantors. But there was a good cause of action against them. The guaranty was duly assigned to the plaintiff, notice of the default of the maker had been given, the liability of the guarantors was fixed, and all this was shown in the complaint.
The question is made, whether the contract of guaranty is assignable, and whether, if so, that in this case had been assigned.
We are satisfied, that the contract of guaranty, in this case, was assignable, and passed with the note on which it was written, by the endorsement of the Davis Sewing Machine Company, to the Merchants Bank, of Watertown, New York. See Studabaker v. Cody, 54 Ind. 586.
As the note and guaranty were duly- transferred, by written indorsement, to the bank, the plaintiff in this suit, it was not necessary that the assignor should be made a party to answer to its interest. 2 R. S. 1876, p. 35, sec. 6.
The endorsement also passed the legal title to the note ■ and guaranty to the plaintiff, making it, at least prima facie, the real party in interest.
*355The name of the plaintiff, prima facie, imports a corporation, and the complaint was sufficient. Harris v. The Muskingum, etc., Co., 4 Blackf. 267.
We think the guarantors were not discharged by delay in giving notice. Sample v. Martin, 46 Ind. 226; 2 Pardons Con. 28, 29.
. Qn the evidence, we can not say the court erred in overruling the motion for a new trial. It was proved, that the plaintiff' was the real bona fide owner of the note, for .a valuable consideration; that a delay of fifty-one days may have occurred in giving notice to the guarantors of the non-payment of the note by the maker, but it is not shown that the guarantors were injured by the delay; that there was a consideration for the guaranty, which is not shown to have failed, etc.
The judgment is reversed, with costs, as to A. A. Cole, the maker of the note. It is affirmed, with costs, as to L. A. Cole and Hath aniel Pierce, the guarantors.